Citation Nr: 0811520	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-39 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to service-connected diabetes mellitus 
Type II with mild diabetic retinopathy.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had military service from May 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

Review of a VA diabetes mellitus examination report conducted 
in October 2004 shows that the veteran indicated that he had 
in receipt of Social Security Administration (SSA) disability 
benefits since 2002.  A February 2005 letter from the veteran 
to the RO also shows that he claimed to have been found by 
the SSA to be totally disabled in 2002.  VA's duty to assist 
includes obtaining records from SSA.  Murincsak v. Derwinski, 
2 Vet. App. 363, 372-73 (1992).  It is not clear from the 
record whether or not the veteran is currently in receipt of 
SSA disability benefits.  In the event that the veteran is in 
fact receiving SSA disability benefits, records from that 
agency (in particular medical records considered in the 
adjudication of the SSA claim associated with the grant of 
benefits to the veteran) are potentially relevant and should 
be obtained.  Id.  There is no indication of an attempt by VA 
to obtain such records.  Those records may contain 
information pertinent to the veteran's claim, and VA is 
required to obtain them.  38 C.F.R. § 3.159 (2007).

The veteran claims to have erectile dysfunction as a result 
of (secondary to) his service-connected diabetes mellitus 
Type II disorder.  See February 2005 Notice of Disagreement 
(NOD).  


A VA diabetes mellitus examination was conducted in October 
2004.  The examination report notes that the veteran's claims 
file was "not present for review" by the examiner.  The 
veteran indicated that he had been diagnosed with the onset 
of diabetes in 2001 by a private physician, Dr. Schmid.  He 
also provided a history of having problems associated with 
erectile dysfunction for at least six months prior to seeing 
Dr. Schmid.  The veteran, later, in February 2005 (see NOD), 
alleged that he found out that he had diabetes and erectile 
dysfunction at the same upon, upon seeking treatment from Dr. 
Schmid.  The diagnoses included diabetes mellitus Type II, 
and erectile dysfunction.  The examiner added that the 
erectile dysfunction symptoms occurred prior to the diagnosis 
of diabetes, and that the erectile dysfunction had neither 
been complicated or aggravated by the diabetes.  Coronary 
artery disease was also diagnosed; this disorder was noted to 
have been "recently diagnosed."  

Private and VA medical records on file (the private records 
apparently received from Dr. Schmid; however, the 
illegibility of various signatures on these medical records 
makes it impossible to confirm with certainty that these 
records are from Dr. Schmid) have been associated with the 
record.  Review of these records, in pertinent part, shows 
that diabetes was first diagnosed in December 2001, and 
Viagra was first shown to have been used in September 2002.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  Governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. 
§ 3.326 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991).  
In this case, as noted, the examiner is shown not to have had 
access to all of the veteran's medical records at the time of 
the October 2004 VA examination.  This is particularly 
pertinent as while the examiner opined that the veteran's 
erectile dysfunction had existed before his diabetes 
mellitus, private medical records currently on file, as noted 
above, seem to contradict this medical etiological opinion.  
Therefore, on remand, review of the claims folder by the 
examiner is in order.


While mindful of the fact that service connection is not 
currently in effect for erectile dysfunction, secondary 
service connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition, or when a service-connected disorder 
aggravates another disability (emphasis added).  38 C.F.R. 
§ 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that effective October 10, 2006, the section 
heading of 38 C.F.R. § 3.310 has been retitled "Disabilities 
that are proximately due to, or aggravated by, service-
connected disease or injury."  The current paragraph (b) of 
38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.



The intent of the amendment to the regulation was to conform 
the regulation to Allen, supra, the decision rendered by 
the United States Court of Veterans Affairs that clarified 
the circumstances under which a veteran may be compensated 
for an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.

The Board also notes that the veteran, as part of his 
November 2005 substantive appeal, seemed to raise the issue 
of entitlement to service connection for erectile dysfunction 
secondary top his service-connected coronary artery disease.  
The RO has yet to adjudicate this specific theory of service 
connection.   The question of entitlement to secondary 
service connection for erectile dysfunction secondary to the 
veteran's service-connected coronary artery disease is 
inextricably intertwined with the instant appeal.  Schroeder 
v. West, 212 F.3d 1265, 1269 (Fed. Cir.2000) (the Secretary's 
duty to assist includes the "investigation of all possible 
in-service causes of that current disability, including those 
unknown to the veteran.")  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  Thus, the RO must address this matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO should seek to obtain a copy 
of the SSA decision awarding the 
appellant disability benefits and all 
medical records relied upon to make the 
decision.  If, after making reasonable 
efforts, the RO cannot locate such 
records, the RO must specifically 
document what attempts were made to 
locate the records, and indicate in 
writing that further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.

2.  Following the completion requested 
above, to the extent possible, the RO 
should arrange for the veteran to be 
afforded a VA urology examination to 
determine the etiology of any manifested 
erectile dysfunction disorder.  The 
examiner should review the entire claims 
folder, examine the appellant, and render 
a medical opinion as to whether it is at 
least as likely as not (i.e., is there at 
least a 50 percent probability) as to the 
following:

Is it at least as likely as not that any 
diagnosed erectile dysfunction disorder 
is caused or aggravated by either the 
appellant's service-connected diabetes 
mellitus Type II with mild diabetic 
retinopathy or coronary artery disease 
disorder?

In offering any opinion the examiner must 
specifically address the above-discussed 
private medical findings which showed a 
diagnosis of diabetes mellitus Type II in 
January 2002 and the use of Viagra in 
September 2002.  The examiner should also 
comment on the etiological opinion 
offered by the VA examiner in October 
2004.  

All indicated tests and studies should be 
accomplished.  The examination report 
should contain medical history and 
clinical findings, and a rationale for 
medical conclusions rendered.  If this 
matter cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.


3.  The RO should review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.



The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

